           Case 2:20-cv-02422-ETH Document 10 Filed 09/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AARYN NYJJIRH LOFTON                         :          CIVIL ACTION
                                             :
               v.                            :
                                             :
ANDREW SAUL, Commissioner of                 :
Social Security                              :          NO. 20-2422

                           MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                            September 21, 2020

       Aaryn Nyjjirh Lofton (“Plaintiff”) filed a Complaint seeking judicial review of the

Commissioner’s adverse decision on his claim for supplemental security income. Doc. 1.

Before the Commissioner filed the administrative record in the case and before Plaintiff

submitted a brief in support of his request for review, the Commissioner filed an

uncontested motion for remand. Doc. 9. 1 After reviewing the Defendant’s motion, I will

grant the motion. 2

       Neither the complaint nor Defendant’s motion identifies the specific errors in the

Administrative Law Judge’s (“ALJ”) decision that merit remand. The complaint states

simply that Plaintiff “seeks judicial review . . . of an adverse decision which has become


       1
       Plaintiff filed a prior appeal of the denial of Supplemental Security Income
claiming disability based on Attention Deficit Hyperactivity Disorder, in which the
Honorable Mitchell S. Goldberg granted the Commissioner’s uncontested motion to
remand on March 26, 2019. Lofton v. Berryhill, Civ. No. 18-335, Docs. 3, 8-6 at 175,
16-18.

       2
        The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018); Doc. 4.
         Case 2:20-cv-02422-ETH Document 10 Filed 09/21/20 Page 2 of 2




final.” Doc. 1. The Commissioner’s motion states that “[u]pon review by counsel for the

Commissioner, the Commissioner has determined that further evaluation of Plaintiff’s

disability claim is warranted.” Doc. 9 ¶ 2. Further, the Commissioner represents that

“[o]n remand, the Appeals Council will refer the case to a different administrative law

judge and offer Plaintiff the opportunity for a new hearing.” Id. ¶ 3.

       As noted, the Commissioner moved for remand before Plaintiff filed a brief,

therefore neither party has identified the errors meriting a reversal of the ALJ’s decision.

Nevertheless, Plaintiff through counsel has consented to the motion for remand. Doc. 9

¶ 4. I will accept the considered judgment of both counsel that remand is appropriate

       An appropriate Order and Judgment Order follow.
